In my opinion, the conclusion reached by Judge RENO for the Superior Court, that the refusal of the referred work by the claimant in this case was for "good cause" as that term is employed in section 402(a) of the Unemployment Compensation Law,1 is not only sound but accords with what I take to be the overwhelmingly predominant weight of authority in this country (both decisional and editorial) on the question involved. I should affirm the order of the Superior Court and, accordingly, now dissent from this Court's action.
1 Act of December 5, 1936, P. L. (1937) 2897, as amended by the Act of May 21, 1943, P. L. 337. *Page 54